DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 10, 14, 17, and 21-37 are currently pending.
Claims 10, 14, 17, and 21-37 are currently rejected.
Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al., U.S. Patent Application 2011/0318561 A1.
Claims 10, 14, 17, 21, 22, and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., U.S. Patent Application 2011/0318561 A1.
Claims 10, 14, 17, and 21-37 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2012/0135852 A1.
Claims 10, 14, 17, and 21-37 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Mauro, U.S. Patent Application Publication US 2015/0037553A1.
Claims 10, 14, 17, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,643,884.
Claims 10, 14, 17, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,000,409.
Claim 32 has an objection for a minor typographical error.

Priority
This application makes reference to and claims subject matter disclosed in Application No. 61/604,839, filed 3 March 2013, Application No. 61/866,272, filed 17 August 2014, and Application No. 61/821,426, filed 11 May 2014. These applications have been incorporated into the specification.

Drawings
The drawings were received on 9 July 2021. These drawings are acceptable.

Claim Objections
Claim 32 is objected to because of the following informalities:  minor typographical errors.
Claim 32 recites in line 7, “CaO greater than 0 mol%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al., U.S. Patent Application 2011/0318561 A1.
Murata et al. disclose a glass having the following composition in terms of weight %: 45-70% of SiO2, 10-30% of Al2O3, 11-20% of B2O3, 5-12% of MgO+CaO+SrO+BaO, less than 0.1% of Li2O+Na2O+K2O, As2O3 0-0.1, Sb2O3 0-0.1, SnO2 0-1, ZnO 0-5, ZrO2 0-5, TiO2 0-5, P2O5 0-5, Y2O3 0-5, Nb2O5 0-5, and La2O3 0-5. See Abstract and the entire specification, specifically, paragraphs [0022]-[0039]. Murata et al. discloses Example 9, which anticipates the compositional ranges of claims 23 and 24. See Table 1 and the table below which shows the composition of Example 9 converted to mole percentages.
Mol%
SiO2
Al2O3
B2O3
CaO
EX. 9
65.4
8.3
16.7
9.6

 
Claims 10, 14, 17, 21, 22, and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., U.S. Patent Application 2011/0318561 A1.
Murata et al. teach a glass having the following composition in terms of weight %: 45-70% of SiO2, 10-30% of Al2O3, 11-20% of B2O3, 5-12% of MgO+CaO+SrO+BaO, less than 0.1% of Li2O+Na2O+K2O, As2O3 0-0.1, Sb2O3 0-0.1, SnO2 0-1, ZnO 0-5, ZrO2 0-5, TiO2 0-5, P2O5 0-5, Y2O3 0-5, Nb2O5 0-5, and La2O3 0-5. See Abstract and the entire specification, specifically, paragraphs [0022]-[0039].
Murata et al. fails to teach any examples or compositional ranges in terms of mole percentages that are sufficiently specific to anticipate the compositional limitations of claims 10, 14, 17, 21, 22, and 25-37. However, it is believed if the weight percent ranges were converted to mole percent ranges the compositional ranges of Murata et al. would have overlapping compositional ranges with instant claims 10, 14, 17, 21, 22, and 25-37. See paragraphs [0022]-[0039] and the above anticipation rejection. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Murata et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 10, 14, 17, and 21-37 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2012/0135852 A1.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ellison et al. disclose a glass having the following composition in terms of mole percentages: 55-75% of SiO2, 5-15% of Al2O3, 10-20% of B2O3, 0-8% of MgO, 0-8% of CaO, 0-8% of SrO, and 0-8% of BaO. See Abstract and the entire specification, specifically, paragraphs [0022]-[0031]. The compositional ranges of Ellison et al. are sufficiently specific to anticipate the glass as recited in claims 10, 14, 17, and 21-37. See MPEP 2131.03. Furthermore, Ellison et al. disclose Examples 4, 5, 7-13, 28, and 29, which anticipate claims 10, 14, 17, 23-27, 29, 30, 32, and 33. See Tables I and II.
However, Ellison et al. does not disclose any examples that anticipate claim 21, 22, 28, 31, and 34-37.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Ellison et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 10, 14, 17, and 21-37 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Mauro, U.S. Patent Application Publication US 2015/0037553A1.
The applied reference has a common Applicant and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Mauro discloses a glass having the following composition in terms of mole percentages: 60-66% of SiO2, 7-10% of Al2O3, 14-18% of B2O3, 9-16% of MgO+CaO+SrO+BaO, 0-6% of MgO, 3-12% of CaO, 0-5% of SrO, 0-0.2% of SnO2, 0-0.2% of Fe2O3, 0-0.08% of ZrO2, substantially free of alkali metal oxides, and free of BaO, As2O3, Sb2O3, CdO, and PbO. See Abstract and the entire specification, specifically, paragraphs [0021]-[0031]. The compositional ranges of Mauro are sufficiently specific to anticipate the glass as recited in claims 10, 14, 17, and 21-37. See MPEP 2131.03. Furthermore, Mauro discloses Examples A1, A3-A5, A7, A9, A10, A12-A14, A16, and A22, which anticipate claims 10, 17, 23, 25-27, 29, 30, and 32, Examples A2, A11, and A20, which anticipate claims 10, 14, 17, 23-27, 29, 30, 32, and 33, and Example A21, which anticipates claims 23-27, 29, 30, 32, and 33. See Tables 1-3.
However, Mauro does not disclose any examples that anticipate claim 21, 22, 28, 31, and 34-37.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Mauro overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10, 14, 17, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 22, 24, 27-29, 31, 39, 41, 44, and 45 of U.S. Patent No. 9,643,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claims 10, 14, 17, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-9 of U.S. Patent No. 10,000,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
5 August 2021